DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action response to the preliminary amendment filed on 01/23/2019. Claims 7 – 11 are currently pending and hereinafter examined.

Claim Objections
Claim 8 is objected to because of the following informalities:
in line 2 of claim 8 change “a variable water fraction” to - - the variable water fraction - - for proper clarity and antecedent basis;
in lines 2-3 of claim 8, change “realized of” to - - realized by - - for proper clarity;
in line 2 of claim 8 change “a variable water fraction” to - - the variable water fraction - - for proper clarity and antecedent basis;
in lines 2-3 of claim 8, change “realized of” to - - realized by - - for proper clarity;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 7 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “a regulator which has at least proportional action” in lines 14-15.  There is no description in applicant disclosure of the structure of the regulator.  It is not clear if the regulator is a computer, a kind of analog controller or software.  Therefore possession of invention does not appear to be shown under 35 USC 112.
Claim 7 recites that the “regulator” “evaluates and compensates for the difference between the pressure measurement and the pressure target value”.  It appears an input to the regulator is the pressure difference between the pressure measurement and the pressure target value.  The output of the regulator is appears to be a variable representing temperature.  A difference is then taken between a basic steam temperature target value and the variable representing temperature.  There is no description in applicant disclosure of the algorithm describing how to arrive at the variable representing temperature from the pressure difference.  For example there is no discussion in applicant disclosure of how the pressure measurement and pressure target value are evaluated and what actions are taken as compensation.
Claims dependent thereon are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the meaning of “matched steam temperature” is unclear.  It is not clear in what portion of the claimed steam portion the steam is that is being considered.  Further it is not clear what quantities or variables are being matched.  There does not appear to be an ordinary and customary definition of “matched steam temperature” in the turbine arts and there is no discussion of the definition in applicant disclosure.  Therefore it is not clear how the claim is infringed.  See flowchart below (MPEP 2111.01 V.).

    PNG
    media_image1.png
    435
    568
    media_image1.png
    Greyscale

As to claim 7, the meaning of “backed-up turbine valve” in line 4 is unclear.  There does not appear to be an ordinary and customary definition of the term and there is no definition in applicant disclosure.  For example it is not clear if the turbine valve is broken or if “backed-up” has some other meaning.
Claim 7 recites “which provides a measurement of the pressure of a steam mass flow flowing into at least one pressure stage” in lines 7-8.  The metes and bounds of the claim are unclear because this portion of the claim does not appear to correspond properly with the specification.  For example in par. [0009] it appears that the pressure measurement corresponds with the steam mass flow flowing into the backed-up turbine valve which in claim 1 is the medium pressure stage. However claim 1 also recites the measurement can be from any of the stages.  There is no discussion in the specification 
Claim 8 recites “a variable water fraction” in line 2.  It is not clear if this water fraction refers to the claim 1 water fraction or is a second water fraction.  For example in applicant specification it is stated that water fractions can be introduced into both the high pressure and medium pressure stages.  The water fraction in claim 1 appears to be being introduced into the medium pressure stage.
Claim 8 recites “the steam mass flow”.  There is antecedent support for more than one steam mass flow in claim 1. Therefore it is unclear which steam mass flow is being referred to.   Applicant specification discusses steam mass flow for example into each of the medium and high pressure stages.
Claims dependent thereon are rejected for the same reasons.
 
Examiner Note
No prior art was found in order to be combined to meet the limitations of claim 1.  Claim 1 would be allowable with the current claim language if not for the rejections of under 35 USC 112(a) and 112(b) and claim objections.  Below is a summary of the closest prior art:
Pub. No. 20130167504 A1 (‘504) discloses a turbine valve 8 at a steam turbine stage and upstream of the turbine valve 8 is a water injection device 6 used to inject water into to a steam mass flow of the turbine stage using a control valve 12 that is operated by a PI controller 48 based on inputs including a pressure measurement 20 however controlling of the valve 12 is not based on a claimed 
Pub. No. 20130186091 A1 is a similar structure to ‘504 above with similar missing limitations compared to claim 1;
Pub. No. US 20160208656 A1 discloses a turbine valve 31 of a steam turbine engine stage wherein the valve is controlled in part by a pressure difference between a measured pressure 32 and a target pressure 46.  Water injection 5 into a steam mass flow is also included upstream of turbine valve 32 however the control of the water injection is not discussed;
Pub. No. US 20160208657 A1 discloses a turbine valve 8 of a steam turbine engine stage wherein the valve is controlled in part by a pressure difference between a measured pressure 42 and a target pressure 44.  
Pub. No. US 20150007578 A1 discloses water injection to a medium pressure stage of a steam turbine however an the control of the water injection is not discussed;
US Patent 3306044 discloses water injection 11 using a control valve 12 that is regulated by a PI device 13 however operation of the valve is not based on a pressure differential and whether water is injected does not appear to be based on a matched steam temperature;
US Patent 6442924 B1 discloses water/steam injection into a steam flow of a medium pressure stage 344 (fig. 6) of a steam turbine however control of the water injection is not discussed; and
DE 19750125 A1 discloses water injection into a steam mass flow of a medium pressure stage 17 of a steam turbine engine however the control of the valve does not appear to be discussed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741